Name: 98/505/EC: Commission Decision of 27 July 1998 amending Decision 98/372/EC concerning animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2239) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  means of agricultural production;  tariff policy
 Date Published: 1998-08-13

 Avis juridique important|31998D050598/505/EC: Commission Decision of 27 July 1998 amending Decision 98/372/EC concerning animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2239) (Text with EEA relevance) Official Journal L 226 , 13/08/1998 P. 0050 - 0056COMMISSION DECISION of 27 July 1998 amending Decision 98/372/EC concerning animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2239) (Text with EEA relevance) (98/505/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Directive 97/79/EC (2), and in particular Articles 6, 8 and 11,Whereas the animal health conditions and veterinary certification for imports of domestic animals of the bovine and porcine species from certain European countries, were established by Commission Decision 98/372/EC (3);Whereas some health restrictions were applied by the European Community to some zones of the country due to some problems concerning the veterinary controls in those parts;Following a recent Community veterinary mission, it appears that the Croatian veterinary services control satisfactorily the whole country;Whereas, as a result, it is appropriate to make possible the importation of bovine live animals from the whole Croatia;Whereas the guarantees provided by Croatia as regard bovine tuberculosis and brucellosis can not be considered as equivalent to that of herds in the European Community having the status of officially free;Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the third country concerned; whereas some supplementary guarantees should be required as regards the tuberculosis and brucellosis on imports of bovine animals from Croatia; whereas these supplementary guarantees will be reviewed on the light of the evolution of the situation;Whereas the presence of classical swine fever has been confirmed in domestic pig holdings in some areas of the Czech Republic in 1997;Whereas following the measures adopted by the Czech Authorities, the epidemiological situation in domestic pig holdings has improved and no new outbreaks have occurred since June 1997;Whereas it is necessary to modify the region where the Classical Swine Fever has been detected in feral pigs, to be adapted to the present situation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 98/372/EC is amended as follows:1. Annex I is replaced by Annex I of the present Decision;2. Annex II is replaced by Annex II of the present Decision;3. Annex IV is replaced by Annex III of the present Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 170, 16. 6. 1998, p. 34.ANNEX I 'ANNEX I>TABLE>ANNEX II 'ANNEX II>TABLE>ANNEX III 'ANNEX IVSupplementary guarantees to be provided by the exporting territory when required in Annex II in application of Article 2(2).(a) The animals described in this certificate have reacted negatively to a foot-and-mounth virus test carried out by the laryngo-pharyngeal scrape method (probang test).(b) The animals described in this certificate have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies.(c) The animals described in this certificate have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in the territory of origin under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period.(d) The animals are coming from the following herds which has been qualified as "Officially free of tuberculosis, brucellosis and leukosis", as defined under Annexes A and G of the Directive 64/432/EEC:>START OF GRAPHIC>>END OF GRAPHIC>